245 S.W.3d 263 (2008)
Robert LINDEMANN and Susan Lindemann, Appellants,
v.
CITY OF WENTZVILLE, Respondent.
No. ED 89790.
Missouri Court of Appeals, Eastern District, Division Three.
February 13, 2008.
Lee R. Elliott, Troy, MO, for Appellants.
Emily Rushing Kelly, Daniel G. Vogel, Saint Louis, MO, for Respondent.
Before Roy L. Richter, P.J., Clifford H. Ahrens, J. and Glenn A. Norton, J.


*264 ORDER

PER CURIAM.
Robert and Susan Lindemann appeal the judgment of the trial court dismissing their exceptions in condemnation and petition for damages against the City of Wentzville. We find no error in the trial court's determination. An extended opinion would have no precedential value. The judgment of the trial court is affirmed under Rule 84.16(b).[1]
NOTES
[1]  The City's motions to dismiss the appeal and for damages for frivolous appeal are denied.